DETAILED ACTION
Amended claims filed 11 March 2022 have been entered. Claims 1-18, and 21-25 are pending.
Election/Restrictions
Claims 2-5, 10-18, and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 March 2022.
Applicant's election with traverse of the Group 3 election in the reply filed on 11 March 2022 is acknowledged.  The traversal is on the ground(s) that (1) the international authority did not object with unity of invention and (2) that “a serious burden” was not established.  This is not found persuasive because (1) the examiner is not bound in the national stage by the decisions of the international authority regarding patentability, and (2) a restriction requirement under unity of invention does not require the establishment of “a serious burden” (See MPEP 1893.03). Furthermore the lack of unity is further illustrated in view of the below anticipation rejection under Nakayama (EP 2,889,475). Nakayama discloses each element of the independent claim 1 showing that though the dependent claims share the technical features of claim 1, that claim 1 does not make a contribution the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (EP 2,889,475).


Regarding claim 1, Nakayama discloses a wind turbine (fig 1, wind turbine generator 1, para 0030), comprising a tower (support base 4, par 0031) and a head mounted (nacelle cover 30, par 0037) at an upper end of said tower, the head being rotational around a head axis (axis of shaft 6, par 0033), wherein a propeller ( blades 10, cover 31, hub 8, par 0036, 0038) is mounted to said head, the propeller being rotatable around a propeller axis (axis of shaft 6, supra), wherein a hydraulic pump (hydraulic pump 22, par 0038,) is provided and configured to be driven by said propeller, wherein the hydraulic pump is provided substantially in the propeller (fig 1 depicts this arrangement). 
Regarding claim 6, Nakayama discloses the wind turbine according to claim 1, wherein the pump is a multi- piston (fig 2, 3, pistons 46, par 0043) pump, comprising a central part (stator 34, par 0042) and a drive ring (fig 3, cams 54, par 0044) extending around the central part, wherein: - the central part comprises a series of radially outward facing cylinders (fig 3,  cylinders 44, par 0043) with pistons movable in said cylinders in a radial direction, relative to a central axis (axis of shaft 6, supra), wherein the drive ring engages the pistons directly or indirectly for at least forcing the pistons radially inward (fig 3, rollers 3 are pushed inward by surface 56); and/or (the prior art discloses the species of pistons moving radially inward) - the drive ring comprises a series of radially inward facing cylinders with pistons movable in said cylinders in said radial direction, relative to a central axis, wherein the central part engages the pistons directly or indirectly for at least forcing pistons radially outward. 
Regarding claim 7, Nakayama discloses the wind turbine according to claim 6, wherein the drive ring comprises an inward facing, non-circular surface (fig 3, cam profile surface 56, par 0045), engaging the pistons directly or indirectly (engage with pistons via roller 50, par 0045). 
Regarding claim 8, Nakayama discloses the turbine according to claim 7, wherein, between the inward facing, non-circular surface of the drive ring and the pistons, a flexible ring or ring assembly (the collection of roller 50 with roller holders 48, par 0043-0045) is provided that is configured to flex upon 
Regarding claim 9, Nakayama discloses the wind turbine according to claim 7, wherein between the inward facing, non-circular surface of the drive ring and each piston at least one bearing is provided (fig 3, roller 50, par 0045), carried by a bearing carrier or boogie (roller holder 48, par 0043), for driving the pistons upon rotation of the drive ring. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GEOFFREY S LEE/Examiner, Art Unit 3746